t c summary opinion united_states tax_court matthew rice petitioner v commissioner of internal revenue respondent docket no 26356-07s filed date matthew rice pro_se michael t sargent for respondent gustafson judge this case was heard pursuant to the provisions of section in effect when the petition was filed pursuant to sec_7463 the decision to be entered 1unless otherwise indicated all citations of sections refer to the internal_revenue_code_of_1986 u s c in effect for the tax_year at issue and all citations of rules refer to the tax_court rules_of_practice and procedure is not reviewable by any other court and this opinion shall not be treated as precedent for any other case the internal_revenue_service irs determined a dollar_figure deficiency in petitioner matthew rice’s federal_income_tax after respondent conceded several issues he recomputed the deficiency in mr rice’s federal_income_tax to be dollar_figure the issues remaining for decision are i whether mr rice is entitled to claim his girlfriend’s son as a qualifying_child for purposes of the child_tax_credit under sec_24 and the so- called additional_child_tax_credit under sec_24 and ii whether mr rice is entitled to claim his girlfriend’s son as a qualifying_child for purposes of the earned_income_tax_credit under sec_32 although we assume that as mr rice testified he did indeed care for his girlfriend’s son during as if he were mr rice’s stepson mr rice is nonetheless not entitled to these tax benefits because of the facts proved at trial background some of the facts have been stipulated and are so found the stipulation of facts filed date and the attached exhibits are incorporated herein by this reference at the time that he filed his petition mr rice resided in south carolina mr rice’s relationship and living arrangements with his girlfriend’s son during mr rice lived in south carolina at the same address with his mother his girlfriend linee shawn douglas his 2-year-old daughter a r-r who is also the daughter of ms douglas and ms douglas’s 12-year-old son a g-r mr rice is the biological father of a r-r but he is not the biological father of a g-r mr rice has not alleged nor does the record show that he adopted a g-r or was otherwise related to him mr rice has not alleged nor does the record show that he was married to ms douglas in mr rice’s form_1040 mr rice timely filed his form_1040 u s individual_income_tax_return on that form_1040 mr rice claimed a r-r and a g-r as qualifying children for purposes of i head_of_household filing_status under sec_2 ii the dependency_exemption deduction under sec_151 iii the child_tax_credit under sec_24 and the additional_child_tax_credit under sec_24 and iv the earned_income_tax_credit under sec_32 2it is the policy of this court not to identify minors we refer to mr rice’s daughter and his girlfriend’s son by using their initials see rule a notice_of_deficiency on date the irs mailed mr rice a statutory_notice_of_deficiency for tax_year that determined his proper filing_status to be single and disallowed the dependency_exemption deductions for a r-r and a g-r the child_tax_credit and the additional_child_tax_credit for a r-r and a g-r and the earned_income_tax_credit in response to the notice_of_deficiency mr rice timely filed a petition a r-r’s birth certificate this case proceeded to trial on date during which respondent did not concede mr rice’s paternity of a r-r at the conclusion of the trial we left the record open to allow mr rice a period of days to further substantiate his paternity of a r-r with a copy of a r-r’s birth certificate issued by the state of south carolina on date mr rice provided respondent with a copy of a r-r’s birth certificate which clearly indicates that mr rice is the biological father of a r-r respondent’s concessions after trial and the receipt of a copy of a r-r’s birth certificate respondent conceded most of both the determined deficiency and the issues in this case respondent has conceded that for tax_year mr rice is entitled to i file as head_of_household under sec_2 ii claim a r-r as a qualifying_child under sec_152 and a g-r as a qualifying_relative under sec_152 for purposes of the dependency_exemption deduction under sec_151 iii claim a r-r as a qualifying_child for purposes of the child_tax_credit under sec_24 and the additional_child_tax_credit under sec_24 and iv claim a r-r as a qualifying_child for purposes of the earned_income_tax_credit under sec_32 to reflect those concessions respondent recomputed mr rice’s deficiency on form_4549 income_tax examination changes to be dollar_figure rather than the dollar_figure originally determined respondent notified mr rice of the recomputation of the deficiency by a letter dated date and a copy of the form_4549 respondent reports that mr rice has indicated that he disagrees with respondent’s recomputation of the deficiency but mr rice has made no objection to the court he did not file a posttrial brief as the court invited him but did not require him to do we have reviewed respondent’s recomputation on form_4549 and found that it correctly determines the deficiency if as respondent maintains mr rice is not entitled to claim his girlfriend’s son a g-r as a qualifying_child for purposes of i the child_tax_credit and the additional_child_tax_credit of sec_24 and ii the earned_income_tax_credit of sec_32 discussion i burden_of_proof generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a see also 503_us_79 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any deduction or credit claimed rule a see also 308_us_488 292_us_435 likewise the taxpayer is obliged to demonstrate entitlement to an advantageous filing_status such as head_of_household see smith v commissioner tcmemo_2008_229 ii qualifying_child under sec_152 mr rice’s entitlement to claim a g-r as a qualifying_child for purposes of the sec_24 child_tax_credit and the additional_child_tax_credit and the sec_32 earned_income tax 3under sec_7491 the burden_of_proof may shift from the taxpayer to the commissioner if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s tax_liability mr rice has neither claimed nor shown that he satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent with respect to any factual issue mr rice therefore bears the burden_of_proof see rule a credit depends on whether a g-r is a qualifying_child for purposes of sec_152 which relates to the dependency_exemption deduction because both credits define the term qualifying_child with reference to the definition of the same term as it appears in sec_152 we therefore examine the status of a g-r as a qualifying_child under sec_152 to determine mr rice’s entitlement to the credits at issue under sec_152 a qualifying_child is an individual who meets the following four tests relationship_test the individual must be a child step- child or adopted_child of the taxpayer descendant of a child of the taxpayer a brother sister stepbrother or stepsister of the taxpayer or a descendant of any such relative sec_152 f residence test the individual must have the same principal_place_of_abode as the taxpayer for more than one-half of the tax_year sec_152 age_test the individual must be under the age of or a student under the age of sec_152 support_test the individual must not provide over one-half of his or her own support sec_152 respondent concedes both the residence4 and support5 tests for a qualifying_child under sec_152 are met furthermore the age_test is met because a g-r wa sec_12 years old in however the first of these four tests--the relationship test--is not met because a g-r is not mr rice’s child within the meaning of sec_152 mr rice is not the biological father of a g-r mr rice has not alleged nor does the record show that he adopted a g-r or was otherwise 4in his posttrial brief respondent concedes that a g-r is a qualifying_relative emphasis added of mr rice under sec_152 sec_152 a - h lists eight types of qualifying relationships to meet the relationship_test for a qualifying_relative seven of which involve various familial relationships that do not cover a g-r who was not shown to be mr rice’s child or otherwise related to him the eighth type of qualifying relationship applies to an individual other than the taxpayer’s spouse who has the same principal_place_of_abode as the taxpayer and is a member of the taxpayer’s household for the taxable_year sec_152 in order for an individual to be considered a member of a taxpayer’s household the taxpayer must maintain the household and both the taxpayer and the individual must occupy the household for the entire taxable_year sec_1_152-1 income_tax regs emphasis added since respondent concedes that a g-r is a qualifying_relative under sec_152 and meets the relationship_test thereunder it necessarily follows that he concedes that a g-r had the same principal_place_of_abode as mr rice for all of which exceeds the half-year requirement of the residence test for a qualifying_child under sec_152 5the support_test for a qualifying_relative under sec_152 is more stringent than the support_test for a qualifying_child under sec_152 and any individual who passes the former test also passes the latter therefore since respondent concedes that a g-r is a qualifying_relative under sec_152 and meets the support_test thereunder it necessarily follows that he concedes that a g-r meets the less stringent support_test for a qualifying_child related to him lastly mr rice has not alleged nor does the record show that he was married in to the child’s mother ms douglas and thus a g-r was not his stepchild therefore a g-r is not a qualifying_child of mr rice under sec_152 for iii child_tax_credit and additional_child_tax_credit sec_24 allows a child_tax_credit with respect to each qualifying_child of the taxpayer sec_24 provides that a portion of the credit may be refundable that portion is commonly referred to as the additional_child_tax_credit a qualifying_child for purposes of sec_24 is a qualifying_child of the taxpayer as defined in sec_152 who has not attained age sec_24 however as we have previously concluded a g-r is not a qualifying_child of mr rice under sec_152 therefore we hold that mr rice is not entitled to claim a g-r as a qualifying_child for purposes of the child_tax_credit under sec_24 and the additional_child_tax_credit under sec_24 for respondent’s determination as modified by his recomputation on form_4549 is sustained iv earned_income_tax_credit sec_32 allows an eligible_individual like mr rice an earned_income_tax_credit against that individual’s 6since respondent concedes that mr rice’s daughter a r-r is a qualifying_child of mr rice for purposes of the earned_income continued income_tax_liability the amount of the credit is determined according to percentages that vary depending on whether the taxpayer has one qualifying_child two or more qualifying children or no qualifying children sec_32 those percentages increase if a taxpayer has two qualifying children as opposed to one or none id respondent has conceded that mr rice has one qualifying_child a r-r and mr rice would be entitled to a larger earned_income_tax_credit if a g-r was a qualifying_child under sec_32 a qualifying_child is defined the same as a qualifying_child of the taxpayer as defined in sec_152 however as we have previously concluded a g-r is not a qualifying_child of mr rice under sec_152 because he failed the relationship_test thereunder therefore mr rice is not entitled to claim a g-r as a qualifying_child for purposes of the earned_income_tax_credit under sec_32 continued tax_credit it necessarily follows that mr rice is an eligible_individual under sec_32 7the definition in sec_32 includes qualifica- tions not important here it defines a qualifying_child as a qualifying_child of the taxpayer as defined in sec_152 determined without regard to paragraph d thereof the support_test and sec_152 special rule for divorced parents etc as we explain in text a g-r is disqualified by the relationship_test to which these qualifications do not pertain for respondent’s determination as modified by his recomputation on form_4549 is sustained to reflect the foregoing an appropriate decision will be entered for respondent
